UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6550


TRAVIS L. WATSON,

                    Plaintiff - Appellant,

             v.

JOHN DOE #1, Doctor/Practitioner; JOHN DOE #2, Medical Staffer; CAPTAIN J.
L. ROLLINS; MICHELLE VASILEESO; JOHN DOE #3; CHARLOTTE EVANS;
NURSE MANAGER OLSON; SERGEANT REVERA; CORRECTIONAL
OFFICER COMBS; JOHN DOE #4; JOHN DOE #5; WARDEN EDDIE THOMAS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:19-cv-01043-LCB-LPA)


Submitted: July 30, 2021                                          Decided: August 31, 2021


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Travis L. Watson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis L. Watson seeks to appeal the district court’s order dismissing some claims

in Watson’s 42 U.S.C. § 1983 complaint and transferring his remaining claims to the

district court for the Eastern District of North Carolina. The transferred claims were

dismissed without prejudice after Watson moved to voluntarily dismiss his case. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory

and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949). The order Watson seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order. Moreover, Watson is “not

entitled to appeal from a consensual dismissal of [his] claim.” See Keena v. Groupon, Inc.,

886 F.3d 360, 365 (4th Cir. 2018). Accordingly, although we grant Watson’s motion to

amend his informal brief, we dismiss the appeal for lack of jurisdiction. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                             2